Citation Nr: 0726552	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for elevated 
cholesterol.

3.  Entitlement to service connection for a dental disorder.

4.  Entitlement to service connection for a neurologic 
disorder manifested by headaches and eye twitch.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

6.  Entitlement to a compensable rating for a left foot 
disorder.

7.  Entitlement to a compensable rating for the residuals of 
a left tibia fracture.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2007, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  

The Board notes that the veteran requested that his claim for 
entitlement to a compensable rating for varicose veins to the 
right leg be reopened at his June 2007 hearing.  This matter 
is referred to the RO for appropriate action.

The issues of entitlement to service connection for a 
neurologic disorder manifested by headaches and eye twitch 
and entitlement to increased ratings for degenerative disc 
disease of the lumbar spine, a left foot disorder, and the 
residuals of a left tibia fracture are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The medical evidence shows the veteran was treated for 
Lyme disease during active service; there is no evidence of a 
present residual disability as a result of that disease.

3.  Elevated cholesterol (hypercholesterolemia) is not a 
disability for VA compensation purposes.

4.  The evidence demonstrates no loss of teeth as a result of 
combat or service trauma.

5.  The veteran was not a prisoner of war during service, his 
service-connected disabilities are not rated as totally 
disabling, he has no adjudicated service-connected 
compensable dental disability or dental disorder clinically 
determined to be complicating a medical disorder currently 
being treated by VA, and he is not a VA vocational 
rehabilitation trainee.


CONCLUSIONS OF LAW

1.  The veteran does not have a present residual disability 
as a result of Lyme disease incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

2.  A present disability manifested by elevated cholesterol 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

3.  A dental disorder was not incurred as a result of active 
service, and the criteria for entitlement to additional VA 
outpatient dental treatment have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1712, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in January 2004 and May 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in correspondence dated in May 
2006.  The notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

VA in public documents has noted that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Lyme Disease/Elevated Cholesterol

In this case, service medical records show the veteran was 
treated for the removal of a tick from his back in May 1996.  
He denied flu-like symptoms and joint aches.  The site was 
cleaned with antiseptics.  It was noted he received education 
about Lyme disease.  Laboratory tests in March 2000 revealed 
positive findings of Lyme disease and a sedimentation rate 
within normal limits.  A May 2001 separation examination 
noted the veteran received antibiotic treatment for his Lyme 
disease.  An elevated "LDL" finding was also noted with 
recommended dietary and exercise therapy.  

VA general medical examination in February 2004 included a 
diagnosis of Lyme disease, asymptomatic at present time.  A 
June 2004 neurology examination report noted a history of a 
positive Lyme reaction with no polyarthralgia.  It was also 
noted the veteran had a three year history of treatment for 
hypercholesterolemia.  The diagnoses included 
hypercholesterolemia.  No Lyme disease-related diagnosis was 
provided.  In his July 2004 notice of disagreement the 
veteran asserted that his Lyme disease was a rateable 
disability.  It went untreated for three or four years during 
active service.  Future medical complications from the tick 
bite could not be ruled out.  At his personal hearing he 
testified that he developed Lyme disease during active 
service and that he believed he had arthritis as a result of 
disease.  He stated his elevated cholesterol required daily 
medication.

Based upon the evidence of record, the Board finds the 
medical evidence shows the veteran was treated for Lyme 
disease during active service.  Lyme disease is defined as an 
acute inflammatory disease usually characterized initially by 
the skin lesion erythema chronicum migrans and by fatigue, 
fever, and chills and if left untreated may later manifest 
itself in cardiac and neurological disorders, joint pain, and 
arthritis.  See Merriam-Webster's Medical Dictionary 384 
(1995).  There is no competent evidence in this case of a 
present residual disability as a result of Lyme disease.  The 
February and June 2004 VA examination findings are considered 
to be persuasive as to this matter.  

Records also show the veteran had findings of elevated 
cholesterol during active service and that he began taking 
medication at that time.  There is no evidence of any present 
disability as a result of nor demonstrated by such findings.  
For VA purposes findings of elevated cholesterol are 
laboratory results and are not, in and of themselves, 
disabilities.  See 61 Fed. Reg. at 20,445.  

While the veteran may sincerely believe that he some residual 
disability as a result of Lyme disease or elevated 
cholesterol, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, the claims for entitlement to 
service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.

Dental Disorder

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2006).

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e). 

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for 
the loss of teeth due to the loss of substance of the body of 
the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2006).  It is noted that these ratings apply only 
to bone loss through trauma or disease such as osteomyelitis 
and not to the loss of the alveolar process as a result of 
periodontal disease.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are also eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c) (2006).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1) (2006).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or 
interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  
Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

Based upon the evidence of record, the Board finds the 
evidence demonstrates no loss of teeth as a result of combat 
or service trauma.  There is no evidence of any specific 
dental trauma during active service and no competent evidence 
demonstrating the loss of teeth as a residual of wounds 
sustained during combat.  Service medical records indicated 
the veteran's wisdom teeth numbers one, sixteen, seventeen, 
and thirty two were removed in 1979.  VA examination in June 
2004 is persuasive that no gross dental abnormalities were 
present at that time.  There was no limitation of inter-
incisal range of motion and no evidence of any bone loss of 
the mandible, maxilla, or hard palate.  There was evidence of 
crepitus, but no indication that it was indicative of any 
present disability or was related to an injury or disease 
manifest during active service.  No diagnosis of any present 
disability was provided.  To the extent the veteran has 
claimed he has residual neurological disabilities as a result 
of dental treatment during active service, this matter is 
developed as a separate issue.

The evidence also shows the veteran does not meet the 
eligibility requirements for additional outpatient dental 
treatment.  He was not a prisoner of war and he does not meet 
the criteria for eligibility for either Class II(b) or (c), 
his service-connected disabilities are not rated as totally 
disabling, he has no adjudicated service-connected 
compensable dental disability or dental disorder clinically 
determined to be complicating a medical disorder currently 
being treated by VA, and he is not a VA vocational 
rehabilitation trainee.  Therefore, the Board finds 
entitlement to service connection for a dental disorder, to 
include for the purposes of outpatient dental treatment, must 
be denied.  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for Lyme disease is denied.

Entitlement to service connection for elevated cholesterol is 
denied.

Entitlement to service connection for a dental disorder is 
denied.


REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in January 
2004 and May 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, service medical records show the veteran denied 
a history of eye trouble or frequent severe headaches upon 
retirement examination in August 2003.  A February 2004 VA 
general medical examiner noted reports of occasional 
headaches relieved with aspirin and an eye twitch as a result 
of dental treatment during active service in 1979.  There was 
no evidence of an eye twitch during examination.  The 
diagnoses included residual from dental treatment including 
asymptomatic eye twitch and occasional headaches onset in 
1979.  A June 2004 VA neurology examiner did not address 
symptoms of headaches or facial tic.  In light of the 
inconsistent medical evidence of record, the Board finds an 
additional VA examinations are required prior to appellate 
review.

As to the veteran's increased rating claims, the Board notes 
that at his June 2007 hearing the veteran testified that he 
experienced constant left foot pain and pain on movement of 
his left ankle.  He also reported that he experienced 
moderate pain in the low back which occasionally radiated 
depending on how he slept.  He stated he was presently 
receiving treatment from a private physician.  VA examination 
in February 2004 noted the veteran had lumbar spinal flexion 
to 85 degrees and extension to 35 degrees without pain, 
discomfort, or grimacing.  There was a full range of motion 
of the lower extremities.  The diagnoses included 
degenerative disc disease and asymptomatic left foot 
disorder.  A June 2004 neurology examination revealed a full 
range of lumbar spine motion, but noted low back pain midway 
throughout all six movements.  There were no symptoms of 
radiculopathy.  VA examinations in October 2006 noted painful 
lumbar spine motion without opinion as to any objective 
indications of the point at which motion was limited due to 
pain.  It was also noted that the veteran complained of 
occasional radiating pain and that there was evidence of 
atrophy of the left calf possibly due to an old leg injury 
with no other neurologic abnormalities noted.  The examiner 
provided a diagnosis of postoperative left ankle arthritis, 
but provided no range of motion studies for that joint.  The 
Board also notes that the veteran has identified private 
medical records pertinent to his claims and reported that he 
had undergone arthroscopic surgery to the left ankle.  
Therefore, additional development is required prior to 
appellate review.



Accordingly, the case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for any 
lumbar spine or left lower extremity 
disorders.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be scheduled for 
an appropriate VA orthopedic/neurologic 
examination, by a physician, for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
present neurologic disorder manifested by 
headaches and/or an eye twitch that is 
due to events in service.  The examiner 
should also be requested to provide 
opinions as to the current nature and 
severity of the veteran's service-
connected degenerative disc disease of 
the lumbar spine, left foot disorder, and 
residuals of a left tibia fracture.

Complete range of motion, neurologic, and 
radiologic studies, as applicable, should 
be performed for the lumbar spine, the 
left knee joint, the left ankle joint, 
and the left foot.  A determination as to 
the effect of any pain should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis.  
Any arthritis to the left foot should be 
identified in each specific joint of the 
foot as opposed to the bones of the ankle 
and objective findings of any pain 
associated with the motion of those 
joints should be reported.  Any objective 
neurologic findings associated with the 
veteran's lumbar spine disability should 
be reconciled with his subjective 
complaints of neurologic symptoms and the 
previous examination findings of record.  
If the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered and 
determinations should be provided as to 
whether separate ratings are warranted 
for a left ankle disorder or a left tibia 
scar.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


